Title: William Thornton to Thomas Jefferson, 16 November 1809
From: Thornton, William
To: Jefferson, Thomas


          
            Dear sir
            City of Washington 
                     16th Novr 1809
          
          I had the honor of your very friendly Letter of the 11th Ultimo, and am much pleased with your wishes to colonize so many Objects of utility and delight.  
		  In this Country we have every climate & soil, and certainly whatever will flourish on Earth will flourish with us. 
		   I am glad the pair of Sheep got safe, & I will with great pleasure send some more Fig trees in the way you mention, or by some safe conveyance. 
		  
		  
		  
		  The dry weather extended to many parts of this Country & the neighbouring States, which will render corn very dear, though to the South, & particularly in Georgia the Crops are very abundant.—I am much obliged by your kind intention of sending me some of the fine Marseilles
			 Fig, which I shall not value merely for their intrinsic worth, but more
			 especially for the sake of the Donor.—Capt. Coles informed me of the increase of your Shepherds’ Dogs, and that it was your wish to extend the Breed. I should have
			 expressed a wish to have a pair, but I knew you had many Friends who would
			 perhaps have the same Inclination, & I thought it better to wait. If hereafter you could favour me with the Breed I should be thankful, for I am very sheepishly inclined.—I have now to ask of you a very great favour,
			 not solely for myself, but for our Country. 
			 
		  
		  
		  
		  My Friend Washington Bowie Esqre of George Town, a Gentleman of great respectability, worth, & honor, at the Instance of General Mason, Mr Barlow, some others and myself, has been, within these few Days, induced to send a large Vessel from her intended Course, to Spain for Merino Sheep; but well aware of the Difficulty of obtaining them we require the aid of all our influential Friends. 
		  We have written Letters to Mr Erving, our Charge d’Affairs, but a few Lines from you to him would rouse his energy in our favour,—and would lay us all under great Obligation. Our Letters may like Sparks of Electricity give a
			 degree of Excitement, but one from you would like lightning irresistibly pervade his System.—The Object is of such consequence to this Country that no Effort should be 
                  
                   left untried. If Mr Bowie should succeed he has promised to favour us each with a few at the price they cost, and I will either obtain some for you, on the same Terms (though I did not think it proper to mention
			 this to him, when I proposed writing a line to you on the Subject) or you shall have some of mine, if obtainable. He thinks of sending to Cadiz, where he has good mercantile Friends; though I fear the English will perhaps interfere in an Enterprise so likely to benefit our Country.—If he send to Barcelona (in possession of the French) I fear the Cruisers off Gibralter & Cadiz may interrupt our modern Jason.—Perhaps Tarragona might be better. It will require some advice & caution, & any hint from you will be highly esteemed. A southern Port will be favourable in obtaining them for the Sheep are always
			 driven South in winter.—Mr Bowie will send off his Vessel the latter end of next week, which only gives an opportunity of an answer by the returning or succeeding post.—I am in hopes this may be received in time for it is
			 possible the sailing of the Vessel may be delayed a day or two. My
			 Family reciprocate their best respects to you. I have the honor to be very sincerely & respectfully
          
            Yr &c
            
                  
               William Thornton—
          
        